DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
The Application Data Sheet filed on 6/28/22 assigns the instant application to “Korea Western Powor Co., LTD.” This appears to be a typographical error for “Korea Western Power Co., LTD.”

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 7/24/22 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities: line 3 recites “mam control factor.” It is assumed from the instant specification that “mam” is “main.”  Appropriate correction is required. Claim 11 depends on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostini (2012/0023822 A1).
Regarding claim 1, D’Agostini discloses an apparatus comprising: an analyzer and a controller (paragraph 10). The controller is considered an operation guide generator since it is capable of providing control values for operation of the plant based on information from the analyzer (paragraph 20). It should be noted that reciting an “analyzer for analyzing” or an “guide generator for generating” does not impart patentable weight to the functional language and is construed by the Office only as intentionality.
Regarding claim 2, D’Agostini discloses an action guide generator (controller instructions) capable of indicating control values (for example, temperature) to control plan operation based on measured values (paragraph 51). It should be noted that “for” language imparts only intentionality and not patentable weight.
Regarding claim 3, D’Agostini discloses control means to correlate fuel composition to slag behavior (paragraph 46). It should be noted that “for” language imparts only intentionality and not patentable weight.
Regarding claims 4-7, D’Agostini discloses the means to correlate fuel composition to slag behavior in the context of predetermined reference values (paragraph 46). It should be noted that while structural language of “configured to” is recited, no specific structure beyond the fuel determiner is recited. Thus the control means of D’Agostini is capable of operating in the manners claimed.
Regarding claims 8 and 9, D’Agostini discloses control means capable of deriving operating conditions based upon fuel composition (paragraph 46). It should be noted that “for” language imparts only an intention and not patentable weight. It should be noted that while structural language of “configured to” is recited, no specific structure beyond the operating condition deriver is recited. Thus the control means of D’Agostini is capable of operating in the manners claimed.
Regarding claims 10 and 11, D’Agostini discloses a control system capable of utilizing table (predetermined) values and providing a guide based off these values (paragraph 50). It should be noted that while structural language of “configured to” is recited, no specific structure beyond the start guide generator is recited. Thus the control system of D’Agostini is capable of operating in the manners claimed.
Regarding claim 12, D’Agostini discloses an apparatus comprising: a fuel determiner capable of correlating fuel composition with gasification process (paragraph 46); an operation condition deriver capable of correlating slag and gasification temperatures (paragraph 18); a start guide generator (controller) capable of generating guidance (instructions) based on system operations (paragraph 73); a performance analyzer capable of analyzing gasifier and heat exchange operation performance (paragraph 20); and an operation guide generator capable of creating instructions based on performance (paragraph 21). It should be noted that “for” language imparts only intentionality and not patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725